DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending, with claims 8-15 hereby withdrawn. Claims 1-7 and 16-20 are considered below.
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on August 30, 2021 is acknowledged. The traversal is on the ground that Group I could not be made by another materially different process than Group II. Specifically, applicant contends that because claim 1 recites “a compartment configured to house refueling apparatus,” claim 1 requires the method step “retrofitting a refueling Hose Drum Unit (HDU) compartment in a fuselage to house an APU,” as recited in claim 8.  This is not found persuasive. Claim 1 is an apparatus claim, and it recites “a fuselage including a compartment configured to house refueling apparatus” (emphasis added). Thus, claim 1 does not require the compartment to actually house refueling apparatus and later be retrofitted, but rather it claims a compartment that is capable of housing a refueling apparatus. The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2018/0327108 to Rosado (“Rosado”).
Regarding claim 1, Rosado discloses an aircraft, comprising: 
a fuselage (130) including a compartment configured to house refueling apparatus (FIGS. 1A-1C; ¶ [0038]), and 
an Auxiliary Power Unit (APU) (200) mounted in the compartment (FIGS. 1A-1C; ¶ [0038]).
Regarding claim 3, Rosado discloses wherein the compartment is configured to house a refueling hose drum unit (FIGS. 1A-1C; ¶ [0038]).
Regarding claim 4, Rosado discloses wherein the APU is retrofitted into the compartment after removal of a refueling apparatus (FIGS. 1A-1C; ¶ [0038]). While the Rosando may not explicitly disclose the APU is retrofitted into the compartment after removal of a refueling apparatus this is a product-by-process limitation. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." MPEP 2113, citing In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). In this case, the compartment and APU of claim 4 is the same structurally as a compartment and APU that has been produced by retrofitting the APU into a compartment after removal of a refueling apparatus.
Regarding claim 6, Rosado discloses wherein the fuselage has a wing section and a tail section, the compartment being located between the wing section and the tail section (FIGS. 1A-1B).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Rosado as applied to claim 1 above.
Regarding claim 7, Rosado discloses each and every element of claim 1 as discussed above. Rosado also discloses wherein the compartment has a fore-chamber connected to an aft-chamber, the fore-chamber being larger than the aft-chamber (FIG. 1C shows fore-chamber forward of firewall (204) and aft-chamber aft of firewall, and the fore-chamber being larger than the aft-chamber. 
In case it is argued, however, that Rosado does not explicitly teach the fore-chamber being larger than the aft-chamber, then it is well settled that that merely changing the size or configuration of a prior art device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular size or configuration was significant (MPEP 2144, citing In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).) In this case, applicant has not shown patentable significance of the fore-chamber being 
Claims 2 and 5 are rejected under 35 U.S.C. 103 as obvious over Rosado as applied to claim 1 above, in view of U.S. Publication No. 2016/0152344 to Palomares Mora (“Palomares Mora”). Claims 16, 17, and 20 are rejected under 35 U.S.C. 103 as being obvious over Rosado in view of Palomares Mora.
Regarding claim 2, Rosado teaches each and every element of claim 1 as discussed above, but it does not explicitly teach wherein the compartment maintains an air pressure substantially equal to the air pressure external to the fuselage.
Palomares Mora teaches an aircraft, comprising a fuselage including a compartment (1) configured to house refueling apparatus, and an APU (2) housed in the compartment, wherein the compartment maintains an air pressure substantially equal to the air pressure external to the fuselage (FIG. 1; ¶¶ [0035], [0036], teaching the compartment is sealed air tight from the remainder of the fuselage via firewall (13), and teaching the compartment receives air from external the fuselage via conduit (9); see also applicant’s specification at pg. 3, lines 15-23, saying that the claim language “wherein the compartment maintains an air pressure substantially equal to the air pressure external to the fuselage” means that the compartment is sealed off from the remainder of the fuselage and the compartment is in fluid communication with the exterior of the fuselage).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Rosado such that the compartment maintains an air pressure substantially equal to the air pressure external to the fuselage, as taught by Palomares Mora, in see, e.g., Palomares Mora at ¶ [0036]).
Regarding claim 5, Rosado teaches each and every element of claim 1 as discussed above, but it does not explicitly teach the compartment has an inlet cover. 
Palomares Mora teaches an aircraft, comprising a fuselage including a compartment (1) configured to house refueling apparatus, and an APU (2) housed in the compartment, wherein the compartment has an inlet cover (8) (FIG. 1; ¶ [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Rosado such that the compartment has an inlet cover, as taught by Palomares Mora, in order to provide cooling air to the APU compartment and thus help maintain an acceptable air temperature (see, e.g., Palomares Mora at ¶ [0036]).
Regarding claim 16, Rosado teaches an aircraft, comprising: 
a fuselage (103) including an internal compartment (FIGS. 1A-1C; ¶ [0038]) and 
an APU (200) mounted in the compartment (FIGS. 1A-1C; ¶ [0038]).
Rosado does not explicitly teach wherein the compartment maintains an air pressure substantially equal to the air pressure external to the fuselage.
Palomares Mora teaches an aircraft, comprising a fuselage including a compartment (1) configured to house refueling apparatus, and an APU (2) housed in the compartment, wherein the compartment maintains an air pressure substantially equal to the air pressure external to the fuselage (FIG. 1; ¶¶ [0035], [0036], teaching the compartment is sealed air tight from the remainder of the fuselage via firewall (13), and teaching the compartment receives air from external the fuselage via conduit (9); see also applicant’s specification at pg. 3, lines 15-23, saying that the claim language “wherein the compartment maintains an air pressure substantially 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Rosado such that the compartment maintains an air pressure substantially equal to the air pressure external to the fuselage, as taught by Palomares Mora, in order to provide cooling air to the APU compartment and thus help maintain an acceptable air temperature (see, e.g., Palomares Mora at ¶ [0036]).
	Regarding claim 17, the combination of Rosado and Palomares Mora teaches wherein the internal compartment is disposed adjacent an underside of the fuselage (Rosado at FIGS. 1A-1B).
	The claim limitation “disposed adjacent an underside of the fuselage” is broad, and Rosado teaches the internal compartment is disposed adjacent an underside of the fuselage (FIGS. 1A-1B). If, however, it is argued that the combination of Rosado and Palomares does not explicitly teach this claim limitation, then it is well settled that where the only difference between the prior art and claimed invention is a mere rearrangement of parts, the claimed invention is not patentably distinct from the prior art unless a new and unexpected result is produced. MPEP 2144.04 citing In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of the Rosado and Palomares Mora combination such that the internal compartment is disposed adjacent an underside of the fuselage, in order to facilitate maintenance of the APU. 
Regarding claim 20, the combination of Rosado and Palomares Mora teaches wherein the fuselage has a tail section and the internal compartment is disposed forward of the tail section (Rosado at FIGS. 1A-1C).
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rosado in view of Palomares Mora as applied to claim 16 above, and further in view of U.S. Patent No. 9,205,926 to Ouplomb (“Ouplomb”).
Regarding claim 18, the combination of Rosado and Palomares Mora teaches each and every element of claim 16 as discussed above, and Rosado teaches wherein the internal compartment is defined between a reinforced wall section (204) and a skin of the fuselage (210, FIGS. 1A-1C; ¶ [0040]). Rosado also appears to teach the compartment including a main body portion (portion of compartment shown to the left of 204 in FIG. 1C) and a tapered portion (portion of compartment shown to the right of 204 in FIG. 1C). The combination of Rosado and Palomares Mora does not explicitly teach a plurality of reinforced wall sections, the plurality of reinforced wall sections forming a main body portion and a tapered portion, with the tapered portion extending aft from the main body portion.
Ouplomb teaches an aircraft, comprising an internal compartment (2) configured to house refueling apparatus (FIGS. 1 and 2), and an Auxiliary Power Unit (APU) (10) mounted in the compartment (Col. 3, lines 40-45), and Ouplomb teaches wherein the compartment is defined between a plurality of reinforced walls (FIGS. 1 and 2, showing walls forming closed compartment (2); Col. 3, lines 40-45), the plurality of reinforced wall sections forming a main body portion (MBP in Annotated FIG. 1 below) and a tapered portion (TP in Annotated FIG. 1 below).  

    PNG
    media_image1.png
    373
    503
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of the Rosado and Palomares Mora combination such that the compartment is defined by a plurality of reinforced wall sections forming a main body portion and a tapered portion, as taught by Ouplomb, in order to house the APU in a more compact space. The combination of Rosado, Palomares Mora, and Ouplomb provides an internal compartment wherein the a tapered portion extends aft from the main body portion (Rosado at FIGS. 1A-1C, showing the exhaust duct extends aft of the APU unit, and Ouplomb at FIG. 1 and 2, showing the exhaust duct is in the tapered portion).
Regarding claim 19, the combination of Rosado, Palomares Mora, and Ouplomb teaches wherein an engine of the APU is mounted in the main body portion and an exhaust duct of the APU is mounted in the tapered portion (Ouplomb at FIGS. 1 and 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of the Rosado, Palomares Mora, and Ouplomb combination such that 
Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references have many of the elements in applicant’s disclosure and claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISA CONLON whose telephone number is (571)272-4387.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on (571)272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-








/MARISA V CONLON/            Examiner, Art Unit 3643                                                                                                                                                                                            
/MARC BURGESS/            Primary Examiner, Art Unit 3642